Citation Nr: 1812084	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-26 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1964 to November 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In a July 2016 decision, the Board denied the Veteran's TDIU claim.  In a June 2017 Order, the Court of Appeals for Veterans Claims (Court) partially vacated the Board's decision, and pursuant to the terms of the Joint Motion for Partial Vacatur and Remand (JMR), instructed the Board to consider the "combined effects" of the Veteran's multiple service-connected disabilities and their impact on the Veteran's ability to obtain and maintain substantial gainful employment.


FINDING OF FACT

The Veteran's service-connected disabilities prevented him from obtaining and retaining substantially gainful employment.  


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has asserted that he has been unable to work because of his service-connected disabilities.  

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of "individual unemployability," or when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id. 

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify TDIU.  38 C.F.R. §§ 3.341(a), 4.19; See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

In this case, the Board determines that TDIU should be granted.

As an initial matter, the Board notes that the Veteran meets the schedular requirements for TDIU throughout the period on appeal.  The Veteran is service-connected for the following: psychiatric disorder (70 percent), skin disorder (30 percent); tinnitus (10 percent), and bilateral hearing loss (noncompensable).  Therefore, the Veteran has an overall combined disability rating of 80 percent.  

With respect to employment, the Veteran worked as a customer service representative for Lowes until December 2011.  The evidence of record indicates that his employment at Lowes was characterized by "unpredictability, hostility, and poor interpersonal relationships" as a result of his service-connected PTSD.  Moreover, following a physical altercation with a customer, the Veteran's symptoms increased in severity to the point that he would come to work with a loaded gun.  As a result, he became a safety hazard and resigned "out of necessity."  Additionally, the Board notes that the Veteran has been receiving Social Security benefits for his service-connected PTSD.

Next, the medical evidence, in conjunction with the Veteran's credible statements, sufficiently demonstrates that he is unable to obtain and retain substantial gainful employment.  In making this determination, the Board places significant probative value on the opinions from the Veteran's treating psychiatrist that the combined effects of the Veteran's service-connected disabilities, including his psychiatric disorder, prevent him from working.  Specifically, that the Veteran's "level of paranoia, hypervigilance, escalated startle response, capacity for violence, unpredictability, and volatility completely preclude any type of work," as "there is no modern workplace environment that accepts an individual who comes to work armed and has thoughts of killing other people."  Moreover, the Board also places significant probative value on the opinions from the VA examiners which indicate that the Veteran's service-connected disabilities cause significant interference with his ability to work.  

The Board also acknowledges the negative evidence, including the opinions from the September 2013 VA examiner, which indicates that the Veteran's symptoms "do not entirely preclude all gainful employment."  Nevertheless, the Board finds these opinions to be less persuasive as the question in this case is whether the Veteran could secure or follow substantially gainful employment, not whether he was totally precluded from work.  Therefore, the evidence in this case places the question of substantially gainful employment in great doubt, and the Board has resolved all doubt in the Veteran's favor.  Accordingly, entitlement to TDIU is granted.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, to the extent it is being adjudicated, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.


ORDER

TDIU is granted.  




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


